Citation Nr: 0614970	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-24 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increase in the amount of Dependency and 
Indemnity Compensation (DIC) payable under the provisions of 
38 U.S.C.A. § 1311 (West 2002).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1941 to November 
1947.  The veteran died in August 1996.  It appears that the 
appellant was the veteran's spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an administrative determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant or the representative may request a different 
date for the hearing within 60 days from the date of the 
letter of notification of the time and place of the hearing, 
or not later than two weeks prior to the scheduled hearing 
date, whichever is earlier.  After this prescribed period has 
passed, or after one change in the hearing date is granted 
based on a request received during such period, the date of 
the hearing will become fixed.  After a hearing date has 
become fixed, an extension of time for appearance at a 
hearing will be granted only for good cause.  38 C.F.R. 
§ 20.702 (2005).

Review of the appellant's claim at this time would be 
premature.  The appellant was scheduled to appear at a Travel 
Board hearing in St. Petersburg, Florida, on February 16, 
2006.  She was notified in a letter dated January 13, 2006.  
In a statement dated on February 13, 2006, the appellant 
stated that the letter of notification of the Travel Board 
hearing was received while she was in the hospital in Costa 
Rica and she requested that the February 2006 hearing be 
rescheduled.  

The request to reschedule the hearing was properly filed and 
good cause for rescheduling has been shown under 38 C.F.R. 
§ 20.702.  It appears the appellant was in the hospital at 
the time the hearing was to be held.  Such a reason provides 
a valid basis for the failure of the appellant to attend the 
hearing.  This case should be remanded so that the hearing 
may be re-scheduled.

Accordingly, the case is hereby REMANDED for the following 
action:

The RO should appropriately schedule the 
appellant for a Travel Board hearing in 
the order that the request was received.  
The RO should notify the appellant of the 
date, time and place of the hearing.  
After the hearing is conducted, or in the 
event the appellant withdraws her hearing 
request or fails to report for the 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




